[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-13474                ELEVENTH CIRCUIT
                                                             APRIL 15, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 07-14205-CV-KMM

DAVID KELLY BREWSTER,



                                                          Petitioner-Appellant,

                                  versus

DEPARTMENT OF CORRECTIONS,
Walter A. McNeil,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 15, 2009)

Before DUBINA, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Appellant David Kelly Brewster, a Florida state prisoner proceeding pro se,

appeals the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition,

raising numerous claims for relief. However, we granted Brewster’s motion for a

certificate of appealability on the following issue only: “Whether the district court

violated Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992), when it failed to

address [Brewster’s] claim that his due process rights were violated where the

evidence presented at trial did not support his conviction for bank fraud.”

      “We review de novo the district court’s denial of habeas relief under 28

U.S.C. § 2254.” Gamble v. Sec’y, Dep’t of Corr., 450 F.3d 1245, 1247 (11th Cir.

2006). Out of “deep concern over the piecemeal litigation of federal habeas

petitions,” in Clisby we exercised our supervisory authority over the district courts

and instructed them to resolve all claims for relief raised in a petition for habeas

corpus relief, regardless of whether habeas relief is granted or denied. 960 F.2d at

935-36. The procedures for handling habeas petitions were likewise designed to

minimize disruption of the state criminal justice system. Id. at 935. A “claim for

relief” is defined as “any allegation of a constitutional violation.” Id. at 936.

When a district court fails to resolve all of the claims in a habeas petition, we “will

vacate the district court’s judgment without prejudice and remand the case for

consideration of all remaining claims.” Id. at 938.



                                            2
       Because the record here demonstrates that the district court failed to resolve

Brewster’s claim that his constitutional due process rights were violated because

the prosecution failed to prove all the elements of the charged offense, the district

court’s judgment violated Clisby. Accordingly, we vacate the district court’s

judgment and remand Brewster’s due process claim for consideration by the

district court.

       VACATED and REMANDED.




                                           3